Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 6, 1995 (People v Latif, 212 AD2d 548), affirming a judgment of the Supreme Court, Kings County, rendered July 26, 1989.
Ordered that the application is denied.
*555The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745).
Copertino, J. P., Thompson, Pizzuto and Gold-stein, JJ., concur.